Citation Nr: 0314950	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for right homonymous 
hemianopsia of both eyes.  

2.	Entitlement to service connection for chronic eczematous 
dermatitis of the hands and lower extremities, including 
as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1969.  He served in the Republic of Vietnam from July 1968 to 
July 1969 and is a recipient of the Purple Heart Medal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Reno, Nevada, which denied the veteran's claims of 
entitlement to service connection for right eye hemianopsia 
with limited vision and chronic eczematous dermatitis of the 
hands and lower extremities as a result of exposure to 
herbicides.  The veteran filed a timely notice of 
disagreement, and the RO subsequently provided a statement of 
the case (SOC).  In September 2002 the veteran perfected his 
appeal and the issues were properly certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2003; a transcript of such is of record.  

The Board further notes that in a VA Form 10-5345, Request 
for and Consent to Release of Medical Records Protected by 
38 U.S.C.A. § 7332 received in September 2002, the veteran 
appears to have filed a claim seeking entitlement to service 
connection for a psychiatric condition, to include post-
traumatic stress disorder (PTSD).  The RO does not appear to 
have had an opportunity to adjudicate this issue.  Therefore, 
the issue of entitlement to service connection for PTSD is 
referred to the RO for initial consideration.  




REMAND

The veteran contends that he has current bilateral eye and 
skin conditions of the hands and lower extremities that are 
due to some incident or event of active military service.  

Bilateral Eye Condition 

The evidence of record indicates that, in 1990, the veteran 
underwent surgery to remove a brain tumor, which resulted in 
right homonymous hemianopsia of both eyes.  In a statement 
received by the RO in March 2001, the veteran reported that 
he "was told [the brain tumor] started at least 20 years 
prior, due to stress.  The actual start date was impossible 
to figure, but by using the growth rate [the] date would have 
been when [he] was in Vietnam."  During his Travel Board 
hearing before the undersigned Veterans Law Judge the veteran 
reported that a VA surgeon told him that his eye disorder was 
related to his military service.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Inasmuch as the veteran has indicated treatment by a VA 
surgeon, the RO is obligated to obtain any relevant VA 
hospitalization, outpatient treatment or clinical records.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 
5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA medical records are deemed to be 
in the constructive possession of VA adjudicatory personnel).

Skin Condition

The veteran also contends his current skin condition is due 
to exposure to herbicides in service.  

Service medical records indicate that he reported for 
treatment of a skin rash, which was diagnosed as poison ivy 
and treated with Benadryl.  A VA examination in June 2000 
revealed dry, flaky and peeling skin of both of the veteran's 
hands and his lower extremities.  The veteran was diagnosed 
with chronic eczematous dermatitis of the hands and lower 
extremities.  However, the examiner, while diagnosing Agent 
Orange exposure, failed to comment on the etiology of the 
veteran's current skin condition.  

Although the provisions of 38 C.F.R. §§ 3.307 and 3.309 
(2002) do not provide for a presumption of service connection 
secondary to herbicide exposure for chronic eczematous 
dermatitis, the veteran is still entitled to consideration on 
a direct basis, which requires competent medical evidence as 
to the etiology of said condition.  Since the record is 
silent for a competent medical opinion as to the etiology of 
the veteran's current eczema, the Board finds that the record 
is inadequate and a remand is required.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Therefore, it is 
incumbent upon the veteran to cooperate in any way that will 
facilitate the RO's efforts in developing this claim, to 
include providing information as to current medical 
treatment, and reporting for an examination as described 
below.  The veteran is hereby referred to 38 C.F.R. §§ 3.158 
and 3.655 (2002), under which his failure to cooperate could 
result in adverse action on his claim.

Accordingly, the issues of entitlement to service connection 
for right homonymous hemianopsia of both eyes and chronic 
eczematous dermatitis of the hands and lower extremities are 
remanded to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and non-VA medical care providers who 
treated the veteran for his eye and skin 
conditions since separation.  After 
securing the necessary releases, the RO 
should obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  In 
particular, the RO should obtain 
hospitalization records associated with 
the veteran's 1990 brain surgery.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
skin examination to determine whether his 
eczema is at least as likely as not 
(e.g., a 50 percent or greater 
probability) to have been caused by some 
incident or event of active military 
service, including herbicide exposure.  
The claims folder must be made available 
to the examiner for review before the 
examination, and review of such should be 
cited in the examination report.  A 
written report of the examination should 
be placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	A. C. MACKENZIE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


